Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(l) because the drawing are not made by a process which will give them satisfactory reproduction characteristics. As per 37 CFR 1.84(l):
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.

The drawings are objected to under 37 CFR 1.84(u)(2) because the figures have not been presented with appropriately sized view numbers. As per 37 CFR 1.84(u)(2):
The view numbers must be larger than the numbers used for reference characters.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the tie rod has a non-circular cross-section and, in particular, an axially parallel planar surface.” It is not clear whether or not the “axially parallel planar surface” forms part of the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claim 3 recites the broad recitation “non-circular cross-section” and the claim also recites “axially parallel planar surface” which is the narrower statement of the range/limitation. Therefore, it is not clear if Applicants are reciting the broad “non-circular cross-section” or the narrow “axially parallel planar surface” in order to limit the claim.
The language of claim 7 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “made to engage at angular steps, in particular at angular steps of 60°, 90°, 120°, 180° or 360°.” It is not clear whether or not the angles recited within line 2 of claim 7 form part of the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claim 7 recites the broad recitation “angular steps” and the claim also recites “angular steps of 60°, 90°, 120°, 180° or 360°” which is the narrower statement of the range/limitation. Therefore, it is not clear if Applicants are reciting the broad “angular steps” or the narrow “angular steps of 60°, 90°, 120°, 180° or 360°” in order to limit the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference CH 485,097 to Brandstaetter.   As to claim 1, Brandstaetter discloses a formwork tie for connecting two formwork elements that are disposed opposite and at a distance from one another, comprising a tie rod 1 including an external thread 13 and a tie nut 10 that is screwed onto the external thread, wherein the formwork tie comprises an anti-rotation element 24, which is non-rotatable and axially movable with respect to the tie rod, and the formwork tie comprises a releasable form fit coupling, (27, 30 and opening 25, 26 of Figs. 7 and 8), by way of which the anti-rotation element can be releasably non-rotatably connected to the tie nut 3 and be made to engage and disengage by an axial movement, (axial in the longitudinal direction of 24). 
2. The tie nut 10 and the anti-rotation element 24 comprise complementary parts of the form fit coupling.
3. The tie rod has a non-circular cross-section (see 26) and, in particular, an axially parallel planar surface, which holds the anti-rotation element non-rotatably at the tie rod by way of form fit, (Fig. 7).
5. The tie nut and the anti-rotation element include at least one cut-out 28 and at least one protrusion 33, corresponding to the cut-out, at mutually facing end faces, which can be made to engage by an axial displacement of the anti-rotation element with respect to the tie nut, and non-rotatably connect the tie nut 10 and the anti-rotation element 24 to one another by way of form fit when these are engaged with one another.
7. The form fit coupling can be made to engage at angular steps, (e.g., at angular steps of 90° or 180° or 360°).
8. Releasable and/or rotatable securing element is at 29 or 33.
9. The securing element comprises a spring clip 33, which can be snapped radially onto the tie nut and/or the anti-rotation element when the form fit coupling is engaged, and which connects the tie nut and the anti-rotation element to one another in an axially fixed manner by way of form fit when snapped onto the tie nut and the anti- rotation element.

Claim(s) s 1-3, 6-8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juhl 2,270,448.   As to claim 1, Juhl discloses a formwork tie for connecting two formwork elements that are disposed opposite and at a distance from one another, comprising a tie rod 23 including an external thread 26 and a tie nut 39 that is screwed onto the external thread, wherein the formwork tie comprises an anti-rotation element, (30-33, 35, 40, 45 in Figs. 1-5 and 65, 66, 32a, 35a, 69 in Figs. 7 and 8), which is non-rotatable and axially movable with respect to the tie rod, and the formwork tie comprises a releasable form fit coupling, (35, 45 of Figs 3-5 and 65, 66 in Figs. 7 and 8), by way of which the anti-rotation element can be releasably non-rotatably connected to the tie nut 39 and be made to engage and disengage by an axial movement, (with 33 drawn from 30 in Figs. 3 and 5 and 33a loosened from 60 in Figs. 7 and 8). 
2. The tie nut 39 and the anti-rotation element, (30-33, 35, 40, 45 in Figs. 1-5 and 65, 66, 32a, 35a, 69 in Figs. 7 and 8), comprise complementary parts of the form fit coupling, (35, 45 of Figs 3-5 and 65, 66 in Figs. 7 and 8).
3. The tie rod has a non-circular cross-section (col. 3, lines 52-53) and, in particular, an axially parallel planar surface, which holds the anti-rotation element non-rotatably at the tie rod by way of form fit.
6. The tie nut and/or the anti-rotation element include at least one slot 40 extending in the longitudinal direction, which is open at the end face facing the anti-rotation element and/or the tie nut, and/or the anti-rotation element and/or the tie nut include at least one rib 41, 42, complementary to the slot, which enters the slot by axial displacement of the anti-rotation element with respect to the tie nut, and non-rotatably connects the tie nut and the anti-rotation element to one another by way of form fit in the slot, (Fig. 4; col. 4, lines 16-37).
7. The form fit coupling can be made to engage at angular steps, (e.g., at angular steps of 90° or 180° or 360°). (65 allows for several angular steps, Fig. 7).
8. Releasable and/or rotatable securing element is at 67/68, Fig. 8.
11. The tie rod includes a scale, (in Figs. 6 and 8), for a wall thickness of a wall to be poured which is set with the tie nut.
12. The scale corresponds to a reference plane at an established location in a longitudinal direction of the tie rod and to the tie nut.

Claim(s) s 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference IT 2018 0000 6063 to Garziera.   As to claim 1, Garziera discloses a formwork tie for connecting two formwork elements that are disposed opposite and at a distance from one another, comprising a tie rod 3 including an external thread 5, 6 and a tie nut 8 that is screwed onto the external thread, wherein the formwork tie comprises an anti-rotation element, (13, Fig. 22), which is non-rotatable and axially movable with respect to the tie rod, and the formwork tie comprises a releasable form fit coupling, (17, 18, 22, 27), by way of which the anti-rotation element 13 can be releasably non-rotatably connected to the tie nut 8 and be made to engage and disengage by an axial movement, (Fig. 20).
2. The tie nut 8 and the anti-rotation element 13 comprise complementary parts of the form fit coupling, (as by 22 and 25). 
3. The tie rod has a non-circular cross-section (45) and, in particular, an axially parallel planar surface, (45, 45), which holds the anti-rotation element non-rotatably at the tie rod by way of form fit.
5. The tie nut 8 and the anti-rotation element 14 include at least one cut-out 22 and at least one protrusion 23/25, corresponding to the cut-out, at mutually facing end faces, which can be made to engage by an axial displacement of the anti-rotation element with respect to the tie nut, and non-rotatably connect the tie nut 8 and the anti-rotation element 24 to one another by way of form fit when these are engaged with one another.
6. The tie nut and/or the anti-rotation element include at least one slot 22 extending in the longitudinal direction, which is open at the end face facing the anti-rotation element and/or the tie nut, and/or the anti-rotation element and/or the tie nut include at least one rib 23/25, complementary to the slot, which enters the slot by axial displacement of the anti-rotation element with respect to the tie nut, and non-rotatably connects the tie nut and the anti-rotation element to one another by way of form fit in the slot.
7. The form fit coupling 14 can be made to engage at angular steps, (e.g., at angular steps of 90° or 180° or 360°). (14 allows for 180°).



Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                         /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    


































MS
September 23, 2022